211 S.E.2d 530 (1975)
24 N.C. App. 556
Donald CLARK, Petitioner,
v.
Donald W. RICHARDSON, Building Inspector, and James G. Joyce, Chairman of the Board of Adjustments of the Town of Mayodan, Respondents.
No. 7417SC947.
Court of Appeals of North Carolina.
February 5, 1975.
*531 Bethea, Robinson & Moore by D. Leon Moore, Reidsville, for respondents-appellants.
Frazier, Frazier, Mahler & Walker by Harold C. Mahler, and E. Thomas Maddox, Jr., Greensboro, for petitioner-appellee.
BRITT, Judge.
The record does not disclose any exception to any of the proceedings. Rule 21 of the Rules of Practice in the Court of Appeals of North Carolina states: ". . . No exceptions not thus set out, or filed and made a part of the record on appeal, shall be considered by this Court ...." Nevertheless, in 1 Strong, N.C. Index 2d Appeal and Error § 26, at 152-54, we find: "An appeal is itself an exception to the judgment and to any matter appearing on the face of the record proper.... (R)eview is limited to the question of whether error of law appears on the face of the record, which includes whether the facts found or admitted support the judgment, and whether the judgment is regular in form ..." Our Supreme Court has held that an exception to the judgment presents for review the conclusions of law of the trial court even though they are denominated findings of fact. Schloss v. Jamison, 258 N.C. 271, 128 S.E.2d 590 (1962).
"Zoning ordinances are in derogation of the rights of private property and should be liberally construed in favor of the property owner." 5 Strong, N.C. Index 2d Municipal Corporations § 30, at 683. We hold that the trial court properly concluded that the enclosing of the existing porch on petitioner's building would not constitute an enlargement or extension of a nonconforming use under the zoning ordinance in question. The facts stipulated by the parties support the judgment and no error of law appears upon the face of the record.
*532 The judgment appealed from is affirmed.
BROCK, C. J., and CLARK, J., concur.